Citation Nr: 0621396	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-35 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a chronic 
obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for arthritis of the 
hands.

4.  Entitlement to service connection for arthritis of the 
right knee to include as secondary to service-connected 
peripheral neuropathy of the left leg and/or gunshot wound 
residuals of the left leg with hernia and tibialis anticus 
muscle and nerve damage.

5.  Entitlement to an initial evaluation, in excess of 10 
percent, for peripheral neuropathy involving the lateral left 
foot and left small toe.

6.  Entitlement to an increased evaluation for residuals of a 
left leg gun shot wound with hernia of the tibialis anticus 
muscle and nerve damage, currently rated 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1939 to 
June 1945.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from rating decisions by the Department of 
Veterans' Affairs (VA) Roanoke, Virginia Regional Office 
(RO).  

In April 2005, the veteran appeared at the RO and offered 
testimony in support of his claims before the undersigned.  A 
copy of the veteran's testimony has been associated with his 
claims file. 

The issues of entitlement to an initial evaluation, in excess 
of 10 percent, for peripheral neuropathy involving the 
lateral left foot and left small toe and entitlement to an 
increased evaluation for residuals of a left leg gun shot 
wound with hernia of the tibialis anticus muscle and nerve 
damage, currently rated 30 percent disabling are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  There is no showing of current disablement of the veteran 
due to a right shoulder disorder and/or arthritis of the 
hands.

2.  Notwithstanding medical data on file denoting the 
presence of current disablement of the veteran due to COPD 
and arthritis of the right knee, competent evidence of a 
nexus between these disorders and the veteran's period of 
service is lacking.

3.  Arthritis of the right knee is not etiologically or 
casually related to the veteran's service-connected gunshot 
wound residuals of the left leg with hernia of tibialis 
anticus muscle and nerve damage and/or peripheral neuropathy 
involving the lateral left foot and left small toe and is not 
aggravated by these service-connected disorders.


CONCLUSIONS OF LAW

1.  A right shoulder disorder, COPD, arthritis of the hands, 
and arthritis of the right knee were not incurred in or 
aggravated by service, nor may arthritis of the hands and/or 
arthritis of the right knee be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2. Arthritis of the right knee is not proximately due to or 
the result of the service-connected gunshot wound residuals 
of the left leg with hernia of tibialis anticus muscle and 
nerve damage and/or peripheral neuropathy involving the 
lateral left foot and left small toe.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.310(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  In this regard, the veteran's claim 
was received in January 2004.  A VCAA notice letter was sent 
to the veteran in March 2004 and complied with the specific 
requirements of VCAA

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  This includes, 
where applicable, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Because of the Board's actions in this 
case, there is no prejudice to the veteran in rendering a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) 

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.
  
The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, as well as VA treatment records.  The 
veteran has not identified any additional evidence pertinent 
to his claims, not already of record and there are no 
additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993). 

Analysis

In hearing testimony and other statements on file, that 
veteran argues that his right shoulder disorder, COPD, and 
arthritis of the hands and right knee originated in service 
or are otherwise the result of his period of active duty.  He 
alternatively maintains, with respect to his right knee 
arthritis, that this disorder is casually related to his 
service-connected left leg disorders.   In this regard, the 
veteran testified that during his World War II service he was 
exposed to environmental conditions, to include sleeping in 
the mud, which resulted in the onset of his arthritis.  He 
testified that he injured his right shoulder as a result of 
physical training while stationed in Africa and that this 
injury was treated at the time by a British physician aboard 
a British vessel.  Further testimony elicited from the 
veteran described an incident in Sicily where he was bruised 
by a rock slide triggered by artillery shells hitting the 
side of a mountain.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.
 
Here none of the contemporaneous service medical records show 
complaints and/or findings referable to arthritis, a right 
shoulder disorder and/or COPD.  On the veteran's June 1945 
medical examination for service separation no pertinent 
abnormality was shown.  A clinical evaluation of his chest 
and lungs found no abnormality, and a chest X-ray was normal.  
On musculoskeletal examination, there were no pertinent 
findings referable to the right shoulder.  The veteran was 
noted to have injured his right knee prior to service and 
aside from a scar, no existing right knee limitation of 
motion or deformity was found. 

Post service there is no showing of history, complaints, or 
findings of arthritis within the one-year period immediately 
following the veteran's discharge from service in June 1945.  
There is also no showing of a right shoulder disorder and/or 
arthritis of either hand.  The only indication even 
suggesting arthritis of the hands is a statement by the 
veteran on his most recent VA examination in July 2004 to the 
effect that he has "arthritis in all the joints of his 
body."   As to those disorders for which there is a showing 
of current disablement, medical documentation reflecting 
clinical findings and/or complaints of degenerative joint 
disease of the right knee is not shown until a VA examination 
afforded the veteran in June 1994, approximately 49 years 
following service separation.  COPD was first diagnostically 
assessed in February 2004.  The initial manifestations of 
these disorders are too remote in time from service to 
support the claim that these conditions are related to 
service absent objective evidence to the contrary.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed Cir 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

Pursuant to U.S.C.A. § 1154, the Board cannot deny the 
occurrence of inservice injury sustained in combat; however, 
the occurrence of an inservice injury is not dispositive in 
this instance, as there must be a showing, pursuant to 
Hickson, of current disability and linkage between such 
disability and inservice injury.  In this case, absent from 
the record is competent evidence linking any of the entities 
claimed to the veteran's period of service or any event 
thereof, including any claimed injury by a rock slide as a 
result of artillery shelling.  No medical professional 
provides findings or opinions to that effect, and the record 
does not reflect that the veteran has the requisite medical 
background or training so as to render competent his opinions 
as to questions of medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In the absence of a showing of a right shoulder disorder or 
arthritis of the hands, or a nexus between the veteran's 
claimed arthritis of the right knee and COPD and the 
veteran's service, a preponderance of the evidence is against 
entitlement to service connection for the claimed 
disabilities on a direct or presumptive basis.

The veteran alternatively contends that his arthritis of the 
right knee is causally or etiologically related to his 
service-connected left leg disorders including peripheral 
neuropathy of the left leg.

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

Here the veteran's claim turns on the question of whether 
there is competent medical evidence establishing a nexus 
between the veteran's service-connected left leg disorders 
and his arthritis of the right knee.  The record before the 
Board contains a VA medical opinion addressing this question.  
A VA examiner in July 2004 noted that the veteran had mild 
early osteoarthritis of the right knee.  He stated that it 
would be pure speculation on his part to say that any right 
knee problems are related to the service-connected 
conditions.  Medical opinion to the contrary is not of 
record.

The only evidence supportive of the veteran's claim consists 
of his statements to include testimony at his hearing in 
April 2005. There is no indication, however, that he is 
qualified through education, training or experience to offer 
medical opinions; his statements as to medical causation 
therefore do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) (2005).

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to secondary service connection for right knee 
arthritis.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a right shoulder disorder, COPD, 
arthritis of the hands, and arthritis of the right knee to 
include as secondary to service-connected peripheral 
neuropathy of the left leg and/or gunshot wound residuals of 
the left leg with hernia and tibialis anticus muscle and 
nerve damage is denied.



REMAND

At his hearing in April 2005, the veteran testified that he 
is receiving ongoing treatment from a private physician, 
identified as Dr. M. in Madison Heights, for his left leg 
conditions on a regular basis.  Medical records related to 
his treatment by Dr. M. are not of record and should be 
obtained and associated with his claims file.

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) is applicable to this appeal.  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim, 
including the degree of disability and the effective date of 
an award.  As part of this remand, the veteran is to be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

In view of the above, this matter is REMANDED to the RO for 
the following actions: 

1.  The RO is to provide the veteran with 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a higher disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
him for his service-connected disorders 
of the left lower extremity.   After 
securing any necessary releases required, 
the RO should obtain all identified 
records, not currently on file, to 
include the records of treatment provided 
to the veteran by Dr. M in Madison 
Heights.

3.  The RO should then readjudicate the 
issues of entitlement to an initial 
evaluation in excess of 10 percent for 
peripheral neuropathy of the left lateral 
foot and small toe and an increased 
evaluation for residuals of a gunshot 
wound to the left leg, with hernia and 
nerve damage in light of the evidence 
obtained in response to the above.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


